Citation Nr: 1610333	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  His awards and decorations include the Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the issue on appeal is decided.

When this case was before the Board in December 2012, the Board granted an increased rating of 70 percent for the Veteran's PTSD and remanded the issue of entitlement to a rating in excess of 70 percent for PTSD, to include on the basis of individual unemployability, for a VA examination to address whether the Veteran was unemployable on account of his PTSD.  After the development was completed, the RO or the Appeals Management Center (AMC) was to readjudicate the claim and issue a supplemental statement of the case if the benefit was not granted to the Veteran's satisfaction.  

The Board observes that, following the issuance of a Supplemental Statement of the Case (SSOC) dated in March 2013, additional relevant evidence was received.  Specifically, VA treatment records dated through October 2014, a November 2014 VA examination report, information on the Veteran's last employer, and Social Security Administration (SSA) records were associated with the record following the issuance of the March 2013 SSOC.  Therefore, remand is required for the Agency of Original Jurisdiction to consider the Veteran's claim in light of the additional evidence.

As the case must be remanded, the RO or the AMC should obtain and associate with the record all outstanding, pertinent VA records from October 2014 to the present and consider such records in its readjudication of the issue on appeal.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from October 2014 to the present.

2. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




